Coojper, J.,
delivered the opinion of the court.
The act of March 11, 1884, entitled “ An act relating to damages in attachment cases” (Acts of 1884, page 76), is in its general scope-of a penal nature, and on well-settled principles is to be construed as operating only prospectively. In so far as it confers upon any creditor of the defendant the right to intervene and defend the suit, where he fails to do so it might be construed as remedial and operative as to pending suits, but for the provision it contains that if the judgment is in favor of the intervener it shall be for any damages found by the jury, whether actual or vindictive, and that its effect shall be to abate the suit as well as the writ. While remedial as to the intervener, it is penal as to the plaintiff.

Judgment affirmed.